        Case 1:18-cv-08048-WHP Document 198 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
PAUL IACOVACCI,                                  :
                                                 :
                      Plaintiff,                 :
                                                 :
               -against-                         :         18cv8048
                                                 :
BREVET HOLDINGS, LLC, a Delaware                 :         ORDER
Limited Liability Company, et al.,               :
                                                 :
                      Defendants.                :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

               On November 6, 2020, Defendants moved to quash a subpoena served by Plaintiff

on third-party BDO USA, LLP. (ECF No. 190.) By letter dated November 16, 2020, Plaintiff

represented to this Court that he has withdrawn the subpoena without prejudice, thereby mooting

Defendants’ motion. (ECF No. 194.) Nevertheless, Defendants insist on advancing their motion

because: (1) Plaintiff has not served a formal notice of withdrawal, and (2) even if he had served

notice, Plaintiff’s withdrawal without prejudice evinces bad faith. (ECF 197.) These arguments

are meritless. Plaintiff’s representation to this Court on November 16 provided Defendants with

more than sufficient notice that the subpoena has been withdrawn. Accordingly, Defendants’

motion to quash is denied as moot. The telephonic oral argument scheduled for November 20,

2020 at 11:00 a.m. is cancelled.

Dated: November 19, 2020
       New York, New York
